Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Claims 1-20 are presented for examination.
Response to Arguments
3.	Applicant’s arguments, see page 2, filed 03 November 2020, with respect to claims 1-19 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) and the 35 U.S.C. 103  has been withdrawn. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3, 5, 7-8, and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180098369 to Yasukawa (hereafter referred to ‘Yasukawa’) in view of US 10827500 to Chae et al (hereafter referred to as ‘Chae 1’).
As for claim 1, Yasukawa teaches a method for use at an advanced wireless communication system supporting direct communication to provide flexible resource pool sharing (Paragraph 0002 Device to Device (D2D) communications are proposed in which communications are performed directly between the user apparatuses. Paragraph 0005 teaches new multiple physical channels used for the D2D communications are defined… a Physical Sidelink Shared Channel (PSSCH) is defined as a physical channel for transmitting data used for communication services. Further, a Physical Sidelink Control Channel (PSCCH) used for indicating PSSCH resource allocations for a reception side user apparatus is defined), the method comprising: measuring, at a first UE, utilization of at least one resource pool of a direct communication channel associated with a configured shared region (Paragraph 0069 teaches The congestion level obtaining unit 13 may determine the congestion state of the resources based on a state in which the resources are allocated to D2D communication resource pools, or may determine the resource congestion state based on a report from the user apparatus 2. Examiner interprets the congestion level to read on utilization. Additionally, 0099 teaches In the D2D communication method (No. 3), for example, types of the user apparatuses 2 and resource pool ranges (resource dividing patterns) indicating D2D communication available ranges are associated with corresponding access rules transmitted in the processing steps of step S103 of FIG. 6).
Yasukawa does not appear to expressly disclose transmitting, by the first UE and to at least one second UE, sidelink control information (SCI) identifying a selected resource pool of the at least one resource pool; and transmitting, by the first UE and to the at least one second UE, data associated with the SCI in the selected resource pool.
However, in the same field of endeavor Chae 1 teaches transmitting, by the first UE and to at least one second UE, sidelink control information (SCI) identifying a selected resource pool of the at least one resource pool (Claim 3 teaches a UE transmits via the transmitter the PSSCH to a neighboring UE in the selected resource pool based on the determined the number of repetitive transmissions of the PSSCH); and transmitting, by the first UE and to the at least one second UE, data associated with the SCI in the selected resource pool (Col 11, lines 44-61 teaches The contents of the D2D signal may include SA (scheduling assignment), a D2D data channel, and a discovery channel. The SA may correspond to a signal including information on a resource position of a D2D data channel, information on MCS (modulation and coding scheme) necessary for modulating and demodulating a data channel, information on a MIMO transmission scheme, information on TA (timing advance), and the like. The SA signal can be transmitted on an identical resource unit in a manner of being multiplexed with D2D data. In this case, an SA resource pool may correspond to a pool of resources that an SA and D2D data are transmitted in a manner of being multiplexed. The SA signal can also be referred to as a D2D control channel or a PSCCH (physical sidelink control channel). The D2D data channel (or, PSSCH (physical sidelink shared channel)) corresponds to a resource pool used by a transmission UE to transmit user data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the D2D transmission taught by Chae with the D2D method taught by Yasukawa such that the method includes transmitting sidelink control information (SCI) identifying a selected resource pool of the at least one resource pool and transmitting data associated with the SCI in the selected resource pool to reduce the power consumption of devices participating in D2D communication, increase data transmission rates, increase the accommodation capability of a network, distribute load, and extend cell coverage.
As for claim 2, Yasukawa in view of Chae 1 teaches the method of claim 1.
Yasukawa teaches further wherein the shared regions are configured by a base station (paragraph 0010 teaches the user apparatus is used in a mobile communication system in which D2D communications are supported. The user apparatus includes an obtaining unit configured to obtain from a base station control rules including predetermined communication methods applied to corresponding user apparatus types).
As for claim 3, Yasukawa in view of Chae 1 teaches the method of claim 1.
In addition, Yasukawa teaches further wherein the shared regions are configured by broadcast signaling (paragraph 0029 The base station 1, for example, allocates resource pools used for transmission and reception of a D2D signal, and allocates radio resources used by the user apparatus 2 for transmitting a D2D signal, by using broadcast (notification) information (system information), a Radio Resource Control (RRC), or the like of the cell 3). 
As for claim 5, Yasukawa in view of Chae 1 teaches the method of claim 1.
Yasukawa teaches further wherein the SCI includes a pool identifier (pool_ID), identifying the selected resource pool (paragraph 0120 teaches in the case where priority control is performed for each resource pool, types of the user apparatuses 2 are associated with identifiers used for identifying resource pools permitted to be used for D2D communications).
As for claim 7, Yasukawa in view of Chae 1 teaches the method of claim 1.
Yasukawa teaches further wherein the first UE reports the measured utilization to a base station, and in response thereto receives an indicator of a resource pool for transmission of the data (paragraph 0069 teaches the base station… may determine the resource congestion state based on a report from the user apparatus 2. For example, the user apparatus 2 may transmit quality information similar to an RSRP or an RSRQ to the base station 1 by using a measurement signal. Additionally, paragraph 0099 teaches In the D2D communication method (No. 3), for example, types of the user apparatuses 2 and resource pool ranges (resource dividing patterns) indicating D2D communication available ranges are associated with corresponding access rules transmitted in the processing steps of step S103 of FIG. 6).
As for claim 8, Yasukawa in view of Chae 1 teaches the method of claim 1.

In addition, Chae1 teaches further wherein the first UE transmits the SCI in a resource pool designated to the first UE (Col. 12, lines 35-40 teaches a mode 1 UE can transmit an SA signal (or, a D2D control signal, SCI (sidelink control information)) via a resource configured by an eNB).
As for claim 11, Yasukawa in view of Chae 1 teaches the method of claim 1.
In addition, Chae1 teaches further wherein the shared region is defined to be localised, distributed or an entire scheduling portion of a resource pool (Col. 14, lines 20-25 teaches a resource pool used by a UE, a cell ID of which is changed in order of A, B and C in a specific region and a resource pool used by a UE, a cell ID of which is changed in order of C, B and A, may be distinguished/divided). 
8.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180098369 to Yasukawa (hereafter referred to ‘Yasukawa’) in view of US 10827500 to Chae et al (hereafter referred to as ‘Chae 1’) as applied to claim 1 above, and further in view of US 20160338094 to Faurie (hereafter referred to as ‘Faurie’).
As for claim 4, Yasukawa in view of Chae 1 teaches the method of claim 1.
Yasukawa in view of Chae 1 does not appear to expressly disclose wherein the shared regions are preconfigured.
However in the same field of endeavor Faurie teaches in paragraph 0103 teaches The preconfigured sidelink transmission resource pool information used by the second UE may be further shared with the base station for coordinating resource usage between the base station, the first UE, and other UEs.
.
9.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180098369 to Yasukawa (hereafter referred to ‘Yasukawa’) in view of US 10827500 to Chae et al (hereafter referred to as ‘Chae 1’) as applied to claim 1 above, and further in view of US 20170041902 to Sheng (hereafter referred to as ‘Sheng’).
As for claim 6, Yasukawa in view of Chae 1 teaches the method of claim 1.
Yasukawa in view of Chae 1 does not appear to expressly disclose wherein the resource pool comprises a sub-pool.
However in the same field of endeavor Sheng teaches in paragraph 0104 that the sub-pool quantity parameter specifies a number of sub-pools which comprises one or more, and preferably each, of the nominal pools. The sub-pool quantity parameter is used in conjunction with the nominal resource pool quantity parameter to at least partially configure or define a resource pool structure different than that indicated by the resource pool quantity parameter alone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the resource pool taught by Yasukawa in view of Chae 1, with the resource pool taught by Sheng such that the resource pool comprises sub-pool to lower collision probability.
s 9-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180098369 to Yasukawa (hereafter referred to ‘Yasukawa’) in view of US 10827500 to Chae et al (hereafter referred to as ‘Chae 1’) as applied to claims 1 and 11 above, and further in view of US 10225847 to Chae et al (hereafter referred to as ‘Chae 2’). 
As for claim 9, Yasukawa in view of Chae 1 teaches the method of claim 1.
Yasukawa in view of Chae 1 teaches the method of claim 1 does not appear to expressly disclose wherein the at least one resource pool comprises a plurality of resource pools that are time or frequency division multiplexed. 
However, Chae 2 teaches in a D2D communication wherein the at least one resource pool comprises a plurality of resource pools that are time or frequency division multiplexed (Col. 11, lines 18-45 teaches a UE selects a resource unit corresponding to a specific resource from a resource pool corresponding to a set of resources and the UE transmits a D2D signal using the selected resource unit… In general, a resource pool includes a plurality of resource units… FIG. 8(b) shows an example of configuring a resource unit. Referring to FIG. 8(b), the entire frequency resources are divided into the N.sub.F number of resource units and the entire time resources are divided into the N.sub.T number of resource units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yasukawa in view of Chae 1 with Chae 2 such that in Yasukawa in view of Chae 1’s D2D communication the at least one resource pool comprises a plurality of resource pools that are time or frequency division multiplexed to reduce the overload of the network.

In addition, Chae 1 teaches further wherein the shared region comprises a plurality of regions configured independently for scheduling and data portions of each resource pool (Col. 14, lines 20-25 teaches a resource pool used by a UE, a cell ID of which is changed in order of A, B and C in a specific region and a resource pool used by a UE, a cell ID of which is changed in order of C, B and A, may be distinguished/divided).
As for claim 12, Yasukawa in view of Chae 1 teaches the method of claim 11.
Yasukawa in view of Chae 1 does not appear to expressly disclose wherein the shared region is defined to be localised by a collection of radio resource blocks (RBs) that are adjacent to each other in time and in frequency.
However, Chae 2 teaches a shared region is defined to be localised by a collection of radio resource blocks (RBs) that are adjacent to each other in time and in frequency (Figure 8b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yasukawa in view of Chae 1 with Chae 2 such that in Yasukawa in view of Chae 1’s D2D communication a shared region is defined to be localised by a collection of radio resource blocks (RBs) that are adjacent to each other in time and in frequency to reduce the overload of the network.
As for claim 13, Yasukawa in view of Chae 1 teaches the method of claim 11.

However, Chae 2 teaches wherein the shared region is defined to be distributed by a set of selected RBs that are distributed in time and/or in frequency (Figure 8b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yasukawa in view of Chae 1 with Chae 2 such that in Yasukawa in view of Chae 1’s D2D communication the shared region is defined to be distributed by a set of selected RBs that are distributed in time and/or in frequency to reduce the overload of the network.
As for claim 14, Yasukawa in view of Chae 1 in view of Chae 2 teaches the method of claim 13.
Chae 2 teaches further the frequency domain multiplexing of shared and fixed data resource regions is defined according to a physical resource block (PRB) start and end number for each shared region (Col. 5, lines 5-10 teaches a slot includes a plurality of OFDM symbols in the time domain and a plurality of Resource Blocks (RBs) in the frequency domain. See also Figure 8(a)(b)).
As for claim 15, Yasukawa in view of Chae 1 in view of Chae 2 teaches the method of claim 13.
Chae 2 teaches further wherein the frequency domain multiplexing of shared and fixed data resource regions is defined according to a PRB bitmap (Figure 8(b) illustrates a PRB bitmap).

Chae 2 teaches further wherein the time domain multiplexing of shared and fixed regions is defined by a subframe start and end number for each shared region (Figure 8b. See also Col. 11, lines 18-45 teaches a UE selects a resource unit corresponding to a specific resource from a resource pool corresponding to a set of resources and the UE transmits a D2D signal using the selected resource unit… In general, a resource pool includes a plurality of resource units… FIG. 8(b) shows an example of configuring a resource unit. Referring to FIG. 8(b), the entire frequency resources are divided into the N.sub.F number of resource units and the entire time resources are divided into the N.sub.T number of resource units).
As for claim 17, Yasukawa in view of Chae 1 in view of Chae 2 teaches the method of claim 13.
Chae 2 teaches further wherein the time domain multiplexing of shared and fixed data resource regions is defined by a subframe bitmap (Figure 8(a)(b)).
Allowable Subject Matter
11.	Claim 18-20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach:
“The method of claim 1, wherein measuring the utilization of the at least one resource pool is performed by SA decoding and determining data resource 
“The method according to claim 18, wherein under-utilised SA and data resources (RBs) are selected for message transmission during a next SC Period according to the measured utilization (claim 19).”
“The method of claim 1, including forming a virtual resource pool, and transmitting the SCI in a scheduling portion of the virtual resource pool and the associated data in a data portion of the virtual resource pool (claim 20).”
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA T STEPP JONES whose telephone number is (571)270-1659.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHAWNA T STEPP JONES/Examiner, Art Unit 2465                                                                                                                                                                                                        

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465